Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-22 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-22 and request for continued examination (RCE) filed on October 08, 2021 have been fully considered but they are not deemed to be moot in view of the new ground of rejections.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthasarathy (U.S. Patent Application Publication No. 2015/0067184 A1). Parthasarathy’s patent application publication meets all the limitations for claims   1-2, 7-16, and 19-22 recited in the claimed invention.

As to claim 1, Parthasarathy teaches a computer-implemented method for diagnosing and correcting connectivity problems in a broadband wide area network (figure 1, pars. 0005 & 0014-0016, correcting problem in a broadband wide area network after monitoring streaming video content by a user), the method comprising: obtaining, at a network node of the broadband wide area network disposed at customer premises at an edge of the broadband wide area network and network traffic between a content server and a client device passes through the network node (figure 1, par. 0017, figure 2, pars. 0023-0024, MMS (located at an edge of BBWAN an act as CPE) monitoring/obtaining network traffic data between a content server and a client device), measurements of one or more attributes of the network traffic exchanged between the content server and the client device via the network, wherein the network traffic is associated with streaming video content transmitted from the content server to the client 

As to claim 2, Parthasarathy teaches that obtaining the measurements includes collecting stat data (see figures 1-2) including: connection-level stat data indicating a plurality of different connections, each being between the content server and the client device (figure 1, par. 0017, figure 2, pars. 0023-0024, MMS measuring connection data between the content server and the client device), and application-level stat data, indicating transfers of streaming media content, over respective ones of the different connections, each transfer being from the content server for the connection to the application (figure 1, par. 0019, figure 2, pars. 0026-0027, MMS measuring application/content data between the content server and the client device), and analyzing the one or more attributes of the network traffic to estimate the QoE performance metrics includes analyzing the stat data (figure 3, pars. 0055-0056, normalizing the user experience metrics and determining multimedia QoE metrics).
As to claim 7, Parthasarathy teaches that estimating the QoE performance metrics includes estimating at least one buffering metric for streaming content being transmitted to the client device by: estimating whether the client device is buffering the streaming video content over each time interval of a sequence of time intervals; and determining the at least one buffering metric based on the estimating whether the client device is buffering the streaming content (figure 4, pars. 0067-0069, reference teaches that estimating buffering metrics (video frame size, video frame rate, multimedia bitrate) for streaming content being transmitted to the client device).

As to claim 8, Parthasarathy teaches that the at least one buffering metric comprises one or more of a total buffering duration over the sequence of time intervals, a buffering event rate over the sequence of time intervals, a buffering rate or a fraction of buffering duration (figure 2, par. 0036, reference teaches that the buffering metric (video frame rate) over the sequence of time intervals).

As to claims 9-10, Parthasarathy teaches that the determining the at least one buffering metric includes: generating a sequence of feature data, by operations that include, over each time interval in the sequence of time intervals, determining a number of bits of streaming video content received during the time interval and an estimated number of bits of streaming video content consumed from a video streaming content buffer of the client device; and generating a feature vector, based at least in part on concatenating at least a subset of the sequence of feature data (figure 2, pars. 0034-0037, figure 4, pars. 0061-0063, reference teaches that generating a subset of the 

As to claim 11, Parthasarathy teaches that estimating the QoE performance metrics includes estimating at least one startup delay metric for streaming content being transmitted to the client device by: generating a sequence of feature data, by operations that include, over each time interval in the sequence of time intervals, determining a number of bits of streaming video content received during the time interval; generating a feature vector, based at least in part on concatenating at least a subset of the sequence of feature data (figure 2, pars. 0032-0033 & 0041, reference discloses that the QoE metrics including startup delay metric); estimating the at least one startup delay metric based, at least in part, on inputting the feature vector to a machine learning (ML) model, inputting the feature vector to a statistical model, or both; and outputting the at least one startup delay metric based, at least in part, on a result of said inputting the feature vector (figure 4, par. 0060 & 0066, reference teaches that estimating the startup delay metric, and outputting the startup delay metric based on the feature data).


As to claims 12-14, Parthasarathy teaches that the estimating the QoE performance metrics includes estimating at least one startup delay metric for streaming 

As to claims 15-16 and 19-20, they are also rejected for the same reasons set forth to rejecting claims 1-2 and 7-14 above, since claims 15-16 and 19-20 are merely an apparatus for the method of operations defined in the method claims 1-2 and 7-14, also claims 15-16 and 19-20 do not teach or define any new limitations than above rejected claims 1-2 and 7-14.

As to claim 21, Parthasarathy teaches that analyzing the one or more attributes of the network traffic to estimate Quality of Experience (QoE) performance metrics 

As to claim 22, Parthasarathy teaches that the network node comprises a customer premises equipment (CPE) (figure 1, pars. 0014 & 0017, figure 2, pars. 0023-0024, MMS (located at an edge of BBWAN an act as CPE) monitoring/obtaining network traffic data between a content server and a client device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Parthasarathy (U.S. Patent Application Publication No. 2015/0067184 A1) in view of Funge et al (U.S. Patent Application Publication No. 2017/0034233 A1). 

As to claim 3, Parthasarathy does not teach that analyzing the one or more attributes of the network traffic to estimate the QoE performance metrics includes estimating at least one streaming resolution change metric for streaming content being transmitted to the client device.
Funge et al teach that analyzing the one or more attributes of the network traffic to estimate the QoE performance metrics includes estimating at least one streaming resolution change metric for streaming content being transmitted to the client device (pars. 0009 & 0040, reference teaches that the characteristic is resolution change metric for streaming data) by: estimating a resolution of the streaming video content over each time interval of a sequence of time intervals; and determining the at least one streaming resolution change metric by detecting changes in the resolution of the streaming video content (pars. 0009 & 0040, claims 1 & 9-10, reference teaches that generating/determining the resolution change metric based on time period).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Funge et al as stated above with the method of Parthasarathy for determining the resolution change metric based on time period because it would have improved the content metric QoE and also improved overall service quality being experienced by the users.

As to claim 4, Funge et al teach that the at least one streaming resolution change metric comprises one or more of an average video bitrate over the sequence of time intervals, a most common resolution over the sequence of time intervals, a weight average video resolution, and a number of resolution changes over the sequence of time intervals (pars. 0040-0043, reference teaches that the resolution change metric including video bitrate/time interval).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Funge et al as stated above with the method of Parthasarathy for determining the resolution change metric based on time period because it would have improved the content metric QoE and also improved overall service quality being experienced by the users.

As to claims 5-6, Funge et al teach that determining the at least one streaming resolution change metric by detecting changes in the streaming resolution includes: generating a sequence of feature data, by operations that include, over each time interval in the sequence of time intervals, determining a number of bits of streaming video content received during the time interval; and generating the feature vector, based at least in part on a concatenating of at least a subset of the sequence of feature data; and also teaches that estimating the at least one streaming resolution change metric based, at least in part, on inputting the feature vector to a machine learning (ML) model, inputting the feature vector to a statistical model, or both; and outputting the at least one streaming resolution change metric based, at least in part, on a result of said inputting the feature vector (par. 0040, figure 5, pars. 0062-0066, claims 1 & 9-10, reference 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Funge et al as stated above with the method of Parthasarathy for determining the resolution change metric based on time period because it would have improved the content metric QoE and also improved overall service quality being experienced by the users.

As to claims 17-18, they are also rejected for the same reasons set forth to rejecting claims 3-6 above, since claims 17-18 are merely an apparatus for the method of operations defined in the method claims 3-6, also claims 17-18 do not teach or define any new limitations than above rejected claims 3-6.

Response to Arguments
Applicant’s amendments with respect to the claims 1-22 filed on October 08, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejections of claims 1-22).




Additional Reference
The examiner as of general interest cites the following reference.
a. 	Huysegems et al, U.S. Patent No. 8,973,077 B2.


Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            October 18, 2021